Citation Nr: 1627514	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right hand, to include as secondary to service-connected ulnar neuropathy of the right elbow.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In April 2016, the Veteran indicated that he did not want another hearing; as such, the Board will proceed with the matter on appeal.

In September 2014 and August 2015, the Board remanded the claim for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently continued the previous denial in a February 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right hand did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  Carpal tunnel syndrome of the right hand is not caused or aggravated by the Veteran's service-connected ulnar neuropathy of the right elbow.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right hand was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  Carpal tunnel syndrome of the right hand is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Here, a June 2009 letter complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was notified of the criteria for assigning a disability rating and an effective date in the June 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claims on appeal, the RO obtained the Veteran's VA and private treatment records in furtherance of his claim.  Pursuant to the August 2015 Board Remand, the AOJ requested the Veteran's outstanding VA treatment records dated from June 1997 to January 2008.  The pertinent treatment records have been requested and obtained.  As such, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board also notes that the AOJ attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  However, the RO was notified that the majority of the Veteran's service treatment records were destroyed in a fire at that facility.  The Veteran was notified of this issue.

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain service treatment records that were apparently destroyed in the NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

The Veteran was afforded a VA medical opinion in March 2015 with respect to the pending claim.  As indicated in the discussion below, the medical opinion indicates that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the March 2015 VA medical opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

The Veteran contends that he has carpal tunnel syndrome of the right hand, which is due to his active military service.  Specifically, he asserts that he hit his elbow when fell down stairs during service leading to right hand pain, numbness, and tingling.  He indicated that the injury required six months of physical therapy at Lowery Air Force Base Hospital.  He alternatively contends that his carpal tunnel syndrome of the right hand is caused or aggravated by his service-connected ulnar neuropathy of the right elbow.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1953 to May 1957.  The record reflects the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC.  The only record that is available is a Report of Medical Examination in April 1957.  The Board is mindful that in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

While the Veteran has stated that he does not have service treatment records in his possession, he has submitted multiple lay statements in support of his claim.  These lay statements are from individuals who have known the Veteran for 30 to 70 years, and who have stated that the Veteran injured his right arm in service and continued to suffer pain over the years.

VA treatment records dated in June 2008 documented the Veteran's report of pain and swelling in his right hand for about eight to twelve months.  A February 2009 treatment record noted that the Veteran's report that, in 1953, he hit the inside of his elbow and his hand went numb.  The Veteran stated that his hand got better with time, but since 2005, he started having problems with numbness and tingling on the radial aspect of his hand.  See the VA treatment record dated February 2009.  A February 2009 nerve conduction study confirmed a diagnosis of right carpal tunnel syndrome.  The Veteran had a right carpal tunnel release in March 2009.  See also the private treatment record dated September 2009.

The Veteran submitted a February 2011 private medical opinion from his treating physician.  The physician stated that the Veteran shows abnormalities in his elbow that are consistent with posttraumatic changes, and further opined that his ulnar nerve issue with the elbow could be directly related to the trauma sustained in service.  Service connection is in effect for ulnar neuropathy of the right elbow.  The physician did not relate the Veteran's right hand carpal tunnel syndrome to his military service or to his ulnar neuropathy of the right elbow.

The Veteran was afforded a VA examination with medical opinion in March 2015 at which time the examiner confirmed a diagnosis of carpal tunnel syndrome of the right hand.  The examiner interviewed the Veteran, reviewed his medical history, and concluded, "[i]t is less than likely the current right carpal tunnel syndrome at least as likely as not a result of injury or disease in service."  The examiner described the Veteran's medical history, including his VA treatment records dated November 1998 to August 2008, which he indicated "do not suggest an ongoing condition and do not support a nexus link between in-service injury and current [right upper extremity] neuropathy, at the wrist."  The examiner continued, "[t]he majority of evidence does not support a nexus link between in-service injury and current right [carpal tunnel syndrome] and the 1953 arm injury."  The examiner further explained,

Previous electrodiagnostic studies do not indicate an entrapment of the median nerve at the elbow, and cannot explain the hand symptoms in the median nerve distribution, which must therefore be attributed to median nerve entrapment at the wrist alone (CTS).

Carpal tunnel syndrome (CTS) is compression of the median nerve in the wrist.  Risk factors for developing CTS include arthritis, wrist trauma, diabetes mellitus, hypothyroidism, acromegaly, amyloidosis, pregnancy-induced edema, activities or jobs that require repetitive flexion and extension or vibration of the wrist; most cases are idiopathic.  Symptoms include wrist and hand pain with tingling and numbness along the palmar side of the thumb, the index and middle fingers, and the radial half of the ring finger (1).  Ulnar nerve [a]ffects the MF, RP, LP, and ulnar side of hand.

VA [primary care] note November 3, 1998 indicates Veteran was being treated for ongoing [diabetes mellitus] at this time, suggesting at least a[n] 11 year history of [diabetes mellitus] prior to diagnosis of the CTS.

Previous hand x-rays do not indicate arthritis or traumatic changes at the wrist, and current [VA examination] does not find history of amyloidosis or acromegaly to suggest these conditions are an etiology.

The right ulnar nerve condition did not cause or aggravate the distal median nerve because they are anatomically separate.

Therefore it is "less than likely the current right carpal tunnel syndrome at least as likely as not a result of injury or disease in service."

See the VA medical opinion dated March 2015.

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service and his service-connected ulnar neuropathy of the right elbow outweighs any medical evidence suggestive of a nexus.  In particular, the March 2015 VA medical opinion complied with the instructions of the September 2014 Board remand and was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  While the conclusion is poorly worded, it is clear from a reading of the entire opinion that the examiner did not find a link between current right carpal tunnel syndrome and service or service-connected disability.  The Board therefore places significant weight on the findings of the March 2015 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the March 2015 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the March 2015 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to carpal tunnel syndrome is a reasonable assertion and the Veteran's testimony that carpal tunnel syndrome in the right hand is related to in-service injury and/or the service-connected right ulnar neuropathy has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the March 2015 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Moreover, there is no indication in the medical evidence of record that the Veteran was diagnosed with carpal tunnel syndrome of the right hand during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, the evidence does not document a diagnosis of carpal tunnel syndrome until 2009.  C.f., Walker, 708 F.3d at 1331.  The claim of continuity of symptoms is not consistent with the first post service treatment records reflecting a recent onset of right hand problems.  The Veteran's contentions regarding chronic right hand symptoms dating from service and being related to service or service-connected disability are less probative than the findings of the March 2015 VA examiner, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for carpal tunnel syndrome of the right hand on both direct and secondary bases.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for carpal tunnel syndrome of the right hand is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


